DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Information Disclosure Statement
The Information Disclosure Statements filed on 2/18/2021a and 2/18/2021b have been considered.  Initialed copies of the Form 1449 are enclosed herewith.
Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Status of Claims
Claims 1-20 are currently pending in application 16/986,807.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 19 of U.S. Patent No. 10,786,626; and over claims 1, 2, 4, 27, and 32 of U.S. Patent No. 9,504,788. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for measuring the effect of a combined bioactive agent and artificial sensory experience on an individual.
16/986,807

Independent Claims 1 and 11) 

A system, method comprising: a display; data processing hardware; and memory hardware in communication with the data processing hardware, the memory storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

accepting at least one mental diagnosis associated with an individual; searching at least one database at least partly based on the at least one mental diagnosis; selecting, from the at least one database, at least one artificial sensory experience for use in combination with at least one prescription medication to at least partially address the at least one mental diagnosis associated with the individual; implementing, via at least the display, the at least one artificial sensory experience to at least partially address the at least one mental diagnosis associated with the individual; 
measuring at least one effect of the artificial sensory experience and the prescription medication; and modifying at least one of the artificial sensory experience and the prescription medication at least partially based on the at least one effect, comprising: modifying a prescription medication dosage of the at least one prescription medication; and transmitting a modified prescription medication dosage signal based on the modified prescription medication dosage to an administration unit configured to administer the modified prescription medication dosage to the individual.  

US  10,786,626
Independent Claims 1, 18 and 19)
A system, method, apparatus comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

measuring at least one effect of a combined bioactive agent and artificial sensory experience on an individual; and modifying at least one of the bioactive agent or the artificial sensory experience at least partially based on the at least one effect, comprising: modifying a bioactive agent dosage; and transmitting a modified bioactive agent dosage signal based on the modified bioactive agent dosage to an administration unit configured to administer the modified bioactive agent dosage to the individual.

16/986,807

Independent Claims 1 and 11) 

A system, method comprising: a display; data processing hardware; and memory hardware in communication with the data processing hardware, the memory storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

accepting at least one mental diagnosis associated with an individual; searching at least one database at least partly based on the at least one mental diagnosis; selecting, from the at least one database, at least one artificial sensory experience for use in combination with at least one prescription medication to at least partially address the at least one mental diagnosis associated with the individual; implementing, via at least the display, the at least one artificial sensory experience to at least partially address the at least one mental diagnosis associated with the individual; 
measuring at least one effect of the artificial sensory experience and the prescription medication; and modifying at least one of the artificial sensory experience and the prescription medication at least partially based on the at least one effect, comprising: modifying a prescription medication dosage of the at least one prescription medication; and transmitting a modified prescription medication dosage signal based on the modified prescription medication dosage to an administration unit configured to administer the modified prescription medication dosage to the individual.  

US 9,504,788
Independent Claims 1, 2, 4, 27, and 32)
A system, method, apparatus comprising: at least one monitoring unit configured to monitor at least one health parameter; and at least one smartphone device wirelessly linked with the at least one monitoring unit, the at least one smartphone device including at least: a display; a wireless communication unit; at least one storage medium including one or more executable instructions; and at least one processor operatively connected to the at least one storage medium, the at least one processor configured to execute the one or more executable instructions to perform operations including at least: 
measuring the at least one health parameter of an individual before, during, or after at least one of implementation of at least one digital therapy application or administration of at least one medication; determining a new dosage amount of the at least one medication for administration to the individual at least partly based on the at least one health parameter measured before, during, or after at least one of implementation of the at least one digital therapy application or administration of the at least one medication; and controlling at least one output to present at one or more specified times at least one indication to administer the new dosage amount of the at least one medication.








Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).




Regarding Step 1, 
Claims 11-20 are directed toward a process (method). Claims 1-10 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1 and 11 are directed specifically to the abstract idea of measuring the effect of a combined bioactive agent and artificial sensory experience on an individual.
Regarding independent claims 1 and 11, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method/ system comprising: 
accepting, via one or more processors, at least one mental diagnosis associated with an individual; 
searching, via the one or more processors, at least one database at least partly based on the at least one mental diagnosis; 
selecting, via the one or more processors, from the at least one database, at least one artificial sensory experience for use in combination with at least one prescription medication to at least partially address the at least one mental diagnosis associated with the individual; 35654819.1Attorney Docket No. SEI-1364C2-US (266306-473866) 
implementing, via at least a display in communication with the one or more processors, the at least one artificial sensory experience to at least partially address the at least one mental diagnosis associated with the individual (Transmitting data to user); 
measuring, via the one or more processors, at least one effect of the artificial sensory experience and the prescription medication (Receiving data from user); and 
modifying, via the one or more processors, at least one of the artificial sensory experience and the prescription medication at least partially based on the at least one effect, comprising: 
modifying, via the one or more processors, a prescription medication dosage of the at least one prescription medication; and 
transmitting, via the one or more processors, a modified prescription medication dosage signal based on the modified prescription medication dosage to an administration unit configured to administer the modified prescription medication dosage to the individual.  

As the underlined claim limitations above demonstrate, independent claims 1 and 11 are directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-10 and 12-20 provide further details to the abstract idea of claims 1 and 11 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1 and 11. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, one or more “processors”, at least one “database”, a “display”, “data processing hardware”, and “memory hardware”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2-10 and 12-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, one or more “processors”, at least one “database”, a “display”, “data processing hardware”, and “memory hardware”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-10 and 12-20 merely recite further additional embellishments of the abstract idea of independent claims 1 and 11 respectively, but these features only serve to further limit the abstract idea of independent claims 1 and 11, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeCharms (US PgPub 2007/0191704 A1) in view of Brown (US 6,186,145 B1).
As per independent Claims 1 and 11, DeCharms (US 2007/0191704 A1) discloses a method/ system (See at least Abstract, Para 0075 and Para 0176) comprising: 
accepting, via one or more processors, at least one mental diagnosis associated with an individual (See at least Fig.1, Claims 16-17, Para 0174-0177, and Para 0485-0488); 
searching, via the one or more processors, at least one database at least partly based on the at least one mental diagnosis (See at least Fig.1, Claims 16-17, Para 0174-0177, and Para 0485-0488);
selecting, via the one or more processors, from the at least one database, at least one artificial sensory experience for use in combination with at least one prescription medication to at least partially address the at least one mental diagnosis associated with the individual (See at least Fig.1, Claims 16-17, Para 0174-0177, and Para 0485-0488);
implementing, via at least a display in communication with the one or more processors, the at least one artificial sensory experience to at least partially address the at least one mental diagnosis associated with the individual (See at least Para 0026; Para 0278: virtual reality goggles; Para 0347-0353, and Para 0631-0632); 
measuring, via the one or more processors, at least one effect of the artificial sensory experience and the prescription medication (See at least Para 0035, 0051, 0239, 0355-0362, and 0631-0632).
modifying, via the one or more processors, at least one of the artificial sensory experience (See at least Para 0027, 0281, and 0500) and the prescription medication (See at least Para 0636), comprising: modifying, via the one or more processors, a prescription medication dosage of the at least one prescription medication (See at least Para 0636); and transmitting, via the one or more processors, a modified prescription medication dosage signal based on the modified prescription medication dosage to an administration unit configured to administer the modified prescription medication dosage to the individual (See at least Para 0255, and Para 0365-0368).

DeCharms does not specifically teach the following limitations, but Brown, in an analogous art does as shown: “modifying, via the one or more processors, at least one of the artificial sensory experience and the prescription medication at least partially based on the at least one effect, comprising: modifying, via the one or more processors, a prescription medication dosage of the at least one prescription medication; and transmitting, via the one or more processors, a modified prescription medication dosage signal based on the modified prescription medication dosage to an administration unit configured to administer the modified prescription medication dosage to the individual. (Brown [25,20] states “Stimulant medication has been repeatedly demonstrated  to have a beneficial short-term effect on the core symptoms of ADHD.  However, choosing the proper dose and differentiating real therapeutic effects from expectation and placebo effects is not easily done with known methods. The virtual reality simulations, in conjunction with medicinal therapy, as presented by this invention, enable a determination of the most appropriate dose, and monitor for side effects at different doses.”).
Both DeCharms and Brown teach in the medication dosing and monitoring arts.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method modifying the treatment of a person as taught by Brown into the methods for measurement and analysis of brain and activity as taught by DeCharms in order to provide the therapeutic combination of bioactive agent and the application virtual stimulus and the combination would have yielded predictable results.
As per Claims 2 and 12, DeCharms and Brown disclose wherein the at least one mental diagnosis comprises schizophrenia (See at least Claim 16; Para 0010 and 0174).  
Claims 3 and 13, DeCharms and Brown disclose wherein the at least one prescription medication comprises an antipsychotic (See at least Para 0036).  
Claims 4 and 14, DeCharms and Brown disclose wherein the at least one mental diagnosis comprises post- traumatic stress disorder (See at least Para 0010 and 0174).  
Claims 5 and 15, DeCharms and Brown disclose wherein the at least one prescription medication comprises an anxiolytic (See at least Para 0036).  
Claims 6 and 16, DeCharms and Brown disclose wherein the at least one mental diagnosis comprises depression (See at least Para 0010 and 0174). 
Claims 7 and 17, DeCharms and Brown disclose wherein the at least one prescription medication comprises an antidepressant (See at least Para 0036).  
Claims 8 and 18, DeCharms and Brown disclose wherein the at least one mental diagnosis comprises bipolar disorder (See at least Para 0010 and 0174).  
Claims 9 and 19, DeCharms and Brown disclose wherein the at least one prescription medication comprises at least one of an antipsychotic, an antidepressant, a mood stabilizer, a hypnotic, or a sleeping agent (See at least Para 0036).  
Claims 10 and 20, DeCharms and Brown disclose wherein the at least one mental diagnosis comprises a developmental disorder (See at least Para 0010 and 0174).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Drinan et al. (US. 7,044,911) teaches a gateway platform for biological monitoring and delivery of therapeutic compounds;
Trueba (US. 7,198,044) teaches an applicator for dispensing bioactive compositions and methods for using the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629